The motion of the appellee to strike the bill of exceptions in this cause must prevail. The record shows that it was not approved within 90 days from the date it was presented. Sections 3019 and 3020, Code 1907. The appellant was convicted under a complaint which charged him with larceny, and with buying, concealing, receiving, or aiding in concealing stolen property.
There being no bill of exceptions, we will not review the action of the trial court in refusing certain written instructions requested by the defendant. Moran v. State,15 Ala. App. 379, 73 So. 748, 13 Mich. Digest, p. 795. § 712. We have examined the record and find no reversible error.
The judgment appealed from must therefore be affirmed.
Affirmed. *Page 374